DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-25 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	drive coupler in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

drive coupler is interpreted to cover a drive shaft as per claim 3; and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites “the ice conditioning blade is stationary during operation”. This recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim 23 calls for the limitation "the angle of the ice conditioning blade"; which limitation lacks proper antecedent basis.
For examination purposes, said limitation is interpreted as "an angle of the ice conditioning blade".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 12-18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 20150342218 A1) in view of Bohannon (US 20060202070 A1).

Regarding claim 1:
Rupp discloses an apparatus (Fig. 2) comprising: 
a housing (made of 205 and 220 collectively) comprising an inner cavity defined by a sidewall (para [0034), [0036)); 
an ice conditioning blade #213 disposed within the sidewall of the housing (Fig. 2; para
[0034));
a paddle wheel #212 disposed within the inner cavity of the housing (para [0032), [0034), [0035)); and 
a drive coupler (drive shaft connected to motor for driving the paddle 212; [0034)) for communicating with a motor, wherein the drive coupler communicates power from the motor to the paddle wheel (Fig. 2; para [0032), [0034): motor connected to drive shaft that drives the paddle 212).

To the extent that applicant submits that Rupp does not specifically disclose that the drive coupler communicates power from the motor to the paddle wheel; Bohannon, in the same field of endeavor, teaches a drive coupler for communicating with a motor, wherein the drive coupler communicates power from the motor to the paddle wheel #130 (para [0030], [0032), [0047]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Rupp with the drive coupler communicating power as taught by Bohannon.

One of ordinary skills would have recognized that doing so would have varied particle size of ice as suggested by Bohannon (para [0032), [0035], [0045]).

Regarding claim 2:
Rupp further discloses a motor attachment connected to the housing, wherein the motor attachment is configured for connecting the apparatus to an independent device comprising the motor (Fig. 2; para [0032], [0034], [0035), motor indirectly connected to drive shaft that drives the paddle #212, with a transmission or gearing).

Regarding claim 3:
Rupp further discloses wherein the drive coupler comprises a drive shaft for insertion
into a drive socket of an independent device, wherein the independent device comprises the motor (para [0032), [0034), motor connected to drive shaft that drives the paddle #212).

Regarding claim 4:
Rupp further discloses wherein the drive coupler comprises a drive socket for receiving a drive shaft of an independent device, wherein the independent device comprises the motor (para [0058), drive shaft of motor is received by a shaft head #728).

Regarding claim 5:
Rupp further discloses wherein the motor is a component of an independent device, and wherein the drive coupler communicates power from the motor of the independent device to the paddle wheel of the apparatus (Fig. 2; para [0032], [0034], motor connected to drive shaft that drives the paddle, 212, and is driven with DC or AC current and the motor is attached to a paddle wheel).

Regarding claim 6:
Rupp further discloses wherein the motor is a component of an independent device, and wherein the drive coupler communicates torque and rotation from the motor of the independent device to the paddle wheel of the apparatus (para [0032), [0034], motor connected to drive shaft that drives the paddle #212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and the motor is attached to a paddle wheel).

To the extent that applicant submit that Rupp either alone or as modified does not specifically disclose that the drive coupler communicates torque; Bohannon teaches a drive coupler for communicating with a motor, wherein the drive coupler communicates torque from the motor (para [0030), [0032), [0047]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Rupp either alone or as modified with the claimed arrangement above as taught by Bohannon.

One of ordinary skills would have recognized that doing so would have varied particle size of ice as suggested by Bohannon (para [0032), [0035], [0045]).

Regarding claim 7:
Rupp further discloses wherein the paddle wheel comprises an axis of rotation, and wherein the axis of rotation of the paddle wheel is aligned with a center axis of the housing (para [0032], [0034], motor connected to drive shaft that drives the paddle #212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and the motor is attached to a paddle wheel).

Regarding claim 8:
Rupp further discloses wherein each of the paddle wheel and the drive coupler comprises an axis of rotation, and wherein the axis of rotation of the paddle wheel is aligned with the axis of rotation of the drive coupler (para (0032), [0034), motor connected to drive shaft that drives the paddle #212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and is driven with DC or AC current and the motor is attached to a paddle wheel).

Regarding claim 9:
Rupp further discloses wherein the apparatus is configured to communicate with an independent device comprising the motor, wherein the independent device is a blender (para (0045)-[0047)) or a mixer (para [0037)).

Regarding claim 12:
Rupp further discloses wherein the apparatus is configured to communicate with an independent device comprising the motor and the drive shaft, and wherein the drive shaft of the independent device rotates about an axis of rotation that is aligned with a center axis of the housing (para (0032]. [0034), motor connected to drive shaft that drives the paddle #212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and hopper #220, and is driven
with DC or AC current).

Regarding claim 13:
Rupp further discloses a spout for dispensing conditioned ice after being conditioned by the ice conditioning blade, wherein the spout comprises a domed shape for shaping the conditioned ice (para [0005), [0036); shaper #235 for providing a shaped top for the conditioned ice and in the shape of a dome as shown ... such as a snow cone).

Regarding claim 14:
Rupp further discloses one or more paddles attached to the paddle wheel for feeding ice into the ice conditioning blade, wherein the one or more paddles are configured to revolve about a center axis
of the housing (para (0032), (0034), motor connected to drive shaft that drives the paddle # 212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and the motor is attached to a paddle wheel).

Regarding claim 15:
Rupp further discloses a paddle attached to the paddle wheel for
feeding ice into the ice conditioning blade, wherein the paddle is configured to rotate about a center axis of the housing (para [0032), [0034), (0035), motor connected to drive shaft that drives the paddle #212, wherein the motor's axis of rotation and paddle's axis of rotation is aligned with the body of the machine and the motor is attached to a paddle wheel).

Regarding claim 16:
Rupp further discloses wherein the ice conditioning blade is stationary during operation such that the paddle wheel feeds ice into the ice conditioning blade (para [00501).

Regarding claim 17:
Rupp further discloses wherein the ice conditioning blade comprises an arched shape and further comprises a plurality of teeth, wherein the plurality of teeth are offset relative to one another in an alternating pattern (Fig. 12; para (0059-0062)).

Regarding claim 18:
Rupp further discloses a lid #215 for covering the inner cavity of the housing (para (0037)).

Regarding claim 24:
Rupp further discloses a seal disposed around the housing (para [0044); but does not specifically disclose a seal disposed around a drive coupler for preventing fluid leaks from housing. 

However, Rupp further discloses various fasteners for mounting the components together and select housing materials (para (0044), [00491). 

Since the general concept of employing seal to prevent leakage in systems is well known in the art, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Rupp either alone or as modified with a seal disposed around a drive coupler.

One of ordinary skills would have recognized that doing so would have optimized the durability and ease of cleaning the apparatus (see Rupp, para [0049)).

Regarding claim 25:
Rupp further discloses wherein the housing is a jar for use in connection with a blender base, wherein the blender base comprises the motor, and wherein the apparatus is independent of the blender base (Fig. 9; para [0045), [0047), [0048)).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 20150342218 A1) in view of Bohannon (US 20060202070 A1); and further in view of Landers (US 4930685 A).

Regarding claim 22:
Rupp further discloses wherein the ice conditioning blade comprises a plurality of teeth, and wherein the ice conditioning blade is attached to the sidewall of the housing (para (0059)-[0062)); but does not specifically disclose wherein the ice conditioning blade is attached at an angle relative to the sidewall of the housing. 

However, Landers discloses an ice conditioning blade (col 1, In 36-57) attached to a sidewall of a housing (Fig. 1; col 5, In 1-12) and at an angle relative to said sidewall (Fig. 1; col 4, In 41-65, front wall slopes
at an angle of about 20 degrees). 

It would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Rupp either alone or as modified with the ice conditioning blade being attached at an angle relative to the sidewall of the housing. 

One of ordinary skills would have recognized that angling an ice conditioning blade as taught by Landers would have facilitated the breaking of ice when dispensing (Landers: col 2, In 2-10).

Regarding claim 23:
Rupp further discloses wherein the ice conditioning blade is attached to the sidewall of the housing (para [0059] - [00621); but does not specifically disclose that an angle of the ice conditioning blade relative to the sidewall of the housing is from about 10 degrees to about 50 degrees. 

However, Landers discloses an ice conditioning blade (col 1, In 36-57) attached to a sidewall of a housing (Fig. 1; col 5, In 1-12) at an angle relative to said sidewall (Fig. 1; col 4, In 41-65, front wall slopes at an angle of about 20 degrees), and the angle of the ice conditioning blade relative to the sidewall of the housing is from about 10 degrees to about 50 degrees.

It would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Rupp either alone or as modified with an angle of the ice conditioning blade relative to the sidewall of the housing being from about 10 degrees to about 50 degrees. 

One of ordinary skills would have recognized that angling an ice conditioning blade as taught by Landers would have facilitated the breaking of ice when dispensing (Landers: col 2, In 2-10).

Allowable Subject Matter
Claim 10-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in the claims above is not disclosed or made obvious by the prior art of record. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify the prior art of record to include the limitations in the aforementioned claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763